'   '   -




                                IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                         WESTERN DIVISION
                                         NO. 5:18-CR-00041-BO

            UNITED STATES OF AMERICA

                            v.

            LAVADIUS RAYSHAWN MCCLAIN

                                           ORDER OF FORFEITURE

                  WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement by the

            defendant on November 5, 2018, and further evidence of record as presented by the

            Government, the Court finds that the following property is hereby forfeitable

            pursuant to 18 U.S.C. § 924(d)(l), made applicable to this proceeding by virtue of 28

            U.S.C. § 2461(c), as a firearm and ammunition used in knowing violations of 18 U.S.C.

            §§ 922(g)(l) and 924, to wit:

                       .•   One Arcadia Machine and Tool, model Backup, .380 caliber pistol, serial

                            number G05352, and
                                                                                          '\
                       •    Any and all related ammunition;

                  AND WHEREAS, by virtue of said Memorandum of Plea Agreement, the

            United States is now entitled to possession of said personal property, pursuant to

            Fed. R. Crim. P. 32.2(b)(3);

                  It is hereby ORDERED, ADJUDGED and DECREED:

                  1.        That based upon the Memorandum of Plea Agreement as to the

            defendant, the United    Stat~s   is hereby authorized to seize the above-stated personal

                                                          1
property, and it is hereby forfeited to the United States for disposition in accordance

with the law, including destruction, as allowed by Fed. R. Crim. P. 32.2(b)(3). In

accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order shall be final as to the

defendant upon entry.

       2.   That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is directed to incorporate a reference to this Order of

Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. '.P.



                                            rry ,
32.2(b)(4)(B).

      SO ORDERED. This       u     day of                    2019.




                                ~Ar
                                RRENCEW:BOYLE
                                 ChiefUhited States District Judge




                                            2
